655 N.W.2d 319 (2003)
In re Petition for Transfer to Disability Status of Eric Karl FOSAAEN, an Attorney at Law of the State of Minnesota.
No. C2-02-2082.
Supreme Court of Minnesota.
January 8, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for transfer to disability inactive status under Rule 28, Rules on Lawyers Professional Responsibility (RLPR), in which the Director requests that respondent Eric Karl Fosaaen be transferred to disability inactive status due to mental health issues. The parties have entered into a stipulation in which they jointly recommend transfer to disability inactive status with the right to apply for reinstatement under Rule 18(a)-(e), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Eric Karl Fosaaen is transferred to disability inactive status. Respondent shall comply with Rule 26, RLPR, and any request for reinstatement shall be filed under Rule 18(a)-(d), RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice